DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-27, as originally filed, are currently pending and have been considered below.

Information Disclosure Statement
Item 9 from the listing of Non-Patent Literature Documents on the information disclosure statement filed on 09 June2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
The drawings are objected to because Figures 1, 3 and 5-8 include color, but no petition under 37 C.F.R. § 1.84(a)(2) has been filed.

Claim Objections
Claims 5, 14 and 23 are objected to because of the following informalities:  Claim 5 recites the limitation “marker on each of the one of more agricultural objects of interest the object of interest” in line 5 of the claim.  Claim 14 recites the limitation “marker on each of the one of more agricultural objects of interest the object of interest” on lines 5-6 of the claim.  Claim 23 recites the limitation “marker on each of the one of more agricultural objects of interest the object of interest” in lines 5-6 of the claim.  These limitations appear to either be missing a word or words or have a duplicate phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 16, 18, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the one or more measurements" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the calculating" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the one or more measurements" in lines 2-3 of the claim and in line 5 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "the one or more measurements" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the calculate" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the one or more measurements" in line 3 of the claim and in lines 5-6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitation "the one or more measurements" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the calculate" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the one or more measurements" in line 4 of the claim and in lines 6-7 of the claim.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10, 12, 14-16, 19, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Xu, et al. "Monocular camera based fruit counting and mapping with semantic data association." IEEE Robotics and Automation Letters 4.3 (2019): 2296-2303, hereinafter, “Liu”.

As per claim 1, Liu discloses a method comprising:
detecting, by a computing device, a location of one or more agricultural objects of interest in image data of an environment captured by a sensor device during active navigation of the environment (Liu, page 2297, III. Fruit Detection with Deep Learning, Our fruit detection component takes in sequence images, and outputs bounding boxes of fruits in each image … The Faster R-CNN framework consists of two modules. The first module is a region proposal network which detects regions of interest; Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics (ACFR) at The University of Sydney. It has a 3D LiDAR and GPS/INS which is capable of real-time-kinematic (RTK) correction. In addition, it has a Prosilica GT3300C camera with a Kowa LM8CX lens, which captures the RGB images of size 3296 × 2472 pixels); 
determining, by the computing device, an orientation and position of the sensor device with respect to the image data (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk}); 
analyzing, by the computing device, each of the one or more agricultural objects of interest based on the image data, the detected location of the one or more agricultural objects of interest, and the determined orientation and position of the sensor device to determine one or more characteristics about the one or more agricultural objects of interest (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses of each image frame. The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks and address the second source of double count. The fourth part estimates the 3D locations of tree centroids; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk} … Each landmark Li has an associated 3D position Xi … ... multi-view triangulation is conducted to initialize new landmarks; Liu, page 2301, E. Refine Final Data Association and Final SfM, estimate the final map of fruits using the semantic SfM introduced in Section IV-B, with the fruit feature matches after re-association in Section IV-C); and 
initiating, by the computing device, at least one action based on the determined one or more characteristics about the one or more agricultural objects of interest (Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2303, VI. Conclusion and Future Work, 3D landmarks. With these landmarks, the double counting scenarios are identified and the fruit data association is refined. Finally, the total fruit count and map are estimated).

As per claim 3, Liu discloses the method as set forth in claim 1 wherein the detecting further comprises:
determining, by the computing device, a bounding box about each of the one or more agricultural objects of interest, wherein the analyzing each of the one or more agricultural objects of interest is further based on the determined bounding box (Liu, page 2300. C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, In addition to the 3D position Xi , we associate four additional attributes to landmark Li . The first attribute is a bounding box with area aL i corresponding to the Faster R-CNN bounding box in the last frame).

As per claim 5, Liu discloses the method set forth in claim 1 wherein the analyzing each of the one or more agricultural objects of interest to determine one or more characteristics further comprises:
counting, by the computing device, at least each instance or each marker on each of the one of more agricultural objects of interest the object of interest (Liu, page 2296, I. Introduction, fruit counting pipeline that uses a monocular camera; Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements; Liu, page 2300, Figure 3).

As per claim 6, Liu discloses the method set forth in claim 5 wherein the counting further comprises:
executing, by the computing device, a counting algorithm to identify and track of each of the agricultural objects of interest (Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements).

As per claim 7, Liu discloses the method as set forth in claim 1 wherein the sensor device is a monocular imaging device (Liu, Abstract, Our pipeline relies on a monocular camera) and the calculating the one or more measurements further comprises:
determining, by the computing device, a plane on which each of the agricultural objects of interest lie and a ray from the monocular imaging device to each of the agricultural objects of interest, wherein the analyzing each of the one or more agricultural objects of interest to determine one or more characteristics is further based on the determined plane and the determined ray (Liu, page 2298, Figure 2, The two-side double counted fruits are identified by comparing the depth wrt the camera center of every fruit landmark; Liu, page 2298, IV. Fruit Counting with Landmark Representation, tracking fruits in the 2D image plane … Our fruit counting and mapping pipeline thus mainly consists of five parts. The first part performs 2D tracking on fruit centers ... The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions ... The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks; Liu, page 2298, A. Tracking in the Image Plane, fuse both the Faster R-CNN detections and KLT estimates as measurements ... row and column of the center of fruit i in the image coordinate space of image Ik; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, the actual position of the fruit determined by our Kalman Filter. The projection pi,k of landmark Li in image Ik with estimated camera pose Pk can be calculated as: [Equation (1)] where K is the 3 × 3 camera intrinsic matrix, Rk is the 3 × 3 rotation matrix and Tk is the 3 × 1 translation vector that defines the camera rotation and translation in the world frame; Liu, page 2300, C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, The third attribute is a depth λi,k representing the depth of Li w.r.t. the camera center of Ik, i.e. the z-axis value of the landmark in the camera coordinate frame).

As per claim 10, Liu discloses a robotic system, the system comprising:
one or more sensor devices; a driving system (Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics (ACFR) at The University of Sydney. It has a 3D LiDAR and GPS/INS which is capable of real-time-kinematic (RTK) correction. In addition, it has a Prosilica GT3300C camera with a Kowa LM8CX lens, which captures the RGB images of size 3296 × 2472 pixels); 
a management computing device coupled to the one or more sensors and the driving system and comprising a memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: 
detect a location of one or more agricultural objects of interest in image data of an environment captured by at least one of the sensor devices during active navigation of the environment (Liu, page 2297, III. Fruit Detection with Deep Learning, Our fruit detection component takes in sequence images, and outputs bounding boxes of fruits in each image … The Faster R-CNN framework consists of two modules. The first module is a region proposal network which detects regions of interest; Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics (ACFR) at The University of Sydney. It has a 3D LiDAR and GPS/INS which is capable of real-time-kinematic (RTK) correction. In addition, it has a Prosilica GT3300C camera with a Kowa LM8CX lens, which captures the RGB images of size 3296 × 2472 pixels); 
determine an orientation and position of the at least one of the sensor devices with respect to the image data (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk}); 
analyze each of the one or more agricultural objects of interest based on the image data, the detected location of the one or more agricultural objects of interest, and the determined orientation and position of the at least one of the sensor devices to determine one or more characteristics about the one or more agricultural objects of interest (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses of each image frame. The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks and address the second source of double count. The fourth part estimates the 3D locations of tree centroids; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk} … Each landmark Li has an associated 3D position Xi … ... multi-view triangulation is conducted to initialize new landmarks; Liu, page 2301, E. Refine Final Data Association and Final SfM, estimate the final map of fruits using the semantic SfM introduced in Section IV-B, with the fruit feature matches after re-association in Section IV-C); and 
initiate at least one action based on the determined one or more characteristics about the one or more agricultural objects of interest (Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2303, VI. Conclusion and Future Work, 3D landmarks. With these landmarks, the double counting scenarios are identified and the fruit data association is refined. Finally, the total fruit count and map are estimated).

As per claim 12, Liu discloses the system as set forth in claim 10 wherein for the detect, the one or more processors are further configured to be capable of executing the stored programmed instructions to:
determine a bounding box about each of the one or more agricultural objects of interest, wherein the analyze each of the one or more agricultural objects of interest is further based on the determined bounding box (Liu, page 2300. C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, In addition to the 3D position Xi , we associate four additional attributes to landmark Li . The first attribute is a bounding box with area aL i corresponding to the Faster R-CNN bounding box in the last frame).

As per claim 14, Liu discloses the system set forth in claim 10 wherein for the analyze each of the one or more agricultural objects of interest to determine one or more characteristics, the one or more processors are further configured to be capable of executing the stored programmed instructions to:
count at least each instance or each marker on each of the one of more agricultural objects of interest the object of interest (Liu, page 2296, I. Introduction, fruit counting pipeline that uses a monocular camera; Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements; Liu, page 2300, Figure 3).

As per claim 15, Liu discloses the system set forth in claim 14 wherein for the count, the one or more processors are further configured to be capable of executing the stored programmed instructions to:
execute a counting algorithm to identify and track of each of the agricultural objects of interest (Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements).

As per claim 16, Liu discloses the system as set forth in claim 10 wherein the at least one of the sensor devices is a monocular imaging device (Liu, Abstract, Our pipeline relies on a monocular camera) and wherein for the calculate the one or more measurements the one or more processors are further configured to be capable of executing the stored programmed instructions to:
determine a plane on which each of the agricultural objects of interest lie and a ray from the monocular imaging device to each of the agricultural objects of interest, wherein the analyze each of the one or more agricultural objects of interest to determine one or more characteristics is further based on the determined plane and the determined ray (Liu, page 2298, Figure 2, The two-side double counted fruits are identified by comparing the depth wrt the camera center of every fruit landmark; Liu, page 2298, IV. Fruit Counting with Landmark Representation, tracking fruits in the 2D image plane … Our fruit counting and mapping pipeline thus mainly consists of five parts. The first part performs 2D tracking on fruit centers ... The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions ... The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks; Liu, page 2298, A. Tracking in the Image Plane, fuse both the Faster R-CNN detections and KLT estimates as measurements ... row and column of the center of fruit i in the image coordinate space of image Ik; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, the actual position of the fruit determined by our Kalman Filter. The projection pi,k of landmark Li in image Ik with estimated camera pose Pk can be calculated as: [Equation (1)] where K is the 3 × 3 camera intrinsic matrix, Rk is the 3 × 3 rotation matrix and Tk is the 3 × 1 translation vector that defines the camera rotation and translation in the world frame; Liu, page 2300, C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, The third attribute is a depth λi,k representing the depth of Li w.r.t. the camera center of Ik, i.e. the z-axis value of the landmark in the camera coordinate frame).

As per claim 19, Liu discloses a non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to:
detect a location of one or more agricultural objects of interest in image data of an environment captured by at least one sensor device during active navigation of the environment (Liu, page 2297, III. Fruit Detection with Deep Learning, Our fruit detection component takes in sequence images, and outputs bounding boxes of fruits in each image … The Faster R-CNN framework consists of two modules. The first module is a region proposal network which detects regions of interest; Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics (ACFR) at The University of Sydney. It has a 3D LiDAR and GPS/INS which is capable of real-time-kinematic (RTK) correction. In addition, it has a Prosilica GT3300C camera with a Kowa LM8CX lens, which captures the RGB images of size 3296 × 2472 pixels); 
determine an orientation and position of the at least one sensor device with respect to the image data (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk}); 
analyze each of the one or more agricultural objects of interest based on the image data, the detected location of the one or more agricultural objects of interest, and the determined orientation and position of the at least one sensor device to determine one or more characteristics about the one or more agricultural objects of interest (Liu, page 2298, Figure 2, uses tracked fruits’ centers as feature matches across images, and estimates fruit and trunk landmark positions and camera poses; Liu, page 2298, IV. Fruit Counting with Landmark Representation, performs 2D tracking on fruit centers to account for the first source of double count. The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions as well as camera poses of each image frame. The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks and address the second source of double count. The fourth part estimates the 3D locations of tree centroids; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, We propose a semantic SfM which directly uses the frame to frame fruit feature matches MF output by the 2D tracking process ... The outputs of this SfM step are a set of 3D landmarks {Li} corresponding to the fruits and a set of camera poses {Pk} … Each landmark Li has an associated 3D position Xi … ... multi-view triangulation is conducted to initialize new landmarks; Liu, page 2301, E. Refine Final Data Association and Final SfM, estimate the final map of fruits using the semantic SfM introduced in Section IV-B, with the fruit feature matches after re-association in Section IV-C); and 
initiate at least one action based on the determined one or more characteristics about the one or more agricultural objects of interest (Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2303, VI. Conclusion and Future Work, 3D landmarks. With these landmarks, the double counting scenarios are identified and the fruit data association is refined. Finally, the total fruit count and map are estimated).

As per claim 21, Liu discloses the non-transitory computer readable medium as set forth in claim 19 wherein for the detect, the executable code when executed by the one or more processors further causes the one or more processors to:
determine a bounding box about each of the one or more agricultural objects of interest, wherein the analyze each of the one or more agricultural objects of interest is further based on the determined bounding box (Liu, page 2300. C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, In addition to the 3D position Xi , we associate four additional attributes to landmark Li . The first attribute is a bounding box with area aL i corresponding to the Faster R-CNN bounding box in the last frame).

As per claim 23, Liu discloses the non-transitory computer readable medium set forth in claim 19 wherein for the analyze each of the one or more agricultural objects of interest to determine one or more characteristics, the executable code when executed by the one or more processors further causes the one or more processors to:
count at least each instance or each marker on each of the one of more agricultural objects of interest the object of interest (Liu, page 2296, I. Introduction, fruit counting pipeline that uses a monocular camera; Liu, page 2297, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree; Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements; Liu, page 2300, Figure 3).

As per claim 24, Liu discloses the non-transitory computer readable medium set forth in claim 23 wherein for the count, the executable code when executed by the one or more processors further causes the one or more processors to:
execute a counting algorithm to identify and track of each of the agricultural objects of interest (Liu, page 2298, Fig. 2. Proposed pipeline. To count fruits on a specific row of trees, our pipeline takes in two image sequences recorded from two opposite sides of the tree row. Firstly, fruits and tree trunks are detected using CNNs. These detected fruits and trunks are then tracked across images, with a Kalman Filter fusing measurements).

As per claim 25, Liu discloses the non-transitory computer readable medium as set forth in claim 19 wherein the at least one sensor device is a monocular imaging device (Liu, Abstract, Our pipeline relies on a monocular camera) and wherein for the calculate the one or more measurements, the executable code when executed by the one or more processors further causes the one or more processors to:
determine a plane on which each of the agricultural objects of interest lie and a ray from the monocular imaging device to each of the agricultural objects of interest, wherein the analyze each of the one or more agricultural objects of interest to determine one or more characteristics is further based on the determined plane and the determined ray (Liu, page 2298, Figure 2, The two-side double counted fruits are identified by comparing the depth wrt the camera center of every fruit landmark; Liu, page 2298, IV. Fruit Counting with Landmark Representation, tracking fruits in the 2D image plane … Our fruit counting and mapping pipeline thus mainly consists of five parts. The first part performs 2D tracking on fruit centers ... The second part uses these fruit centers and their associations across frames as feature matches in a semantic SfM reconstruction to estimate 3D landmark positions ... The third part projects those 3D landmarks back to the image plane of every image in order identify double tracks; Liu, page 2298, A. Tracking in the Image Plane, fuse both the Faster R-CNN detections and KLT estimates as measurements ... row and column of the center of fruit i in the image coordinate space of image Ik; Liu, page 2299, B. Semantic SfM: Estimate the Camera Poses and the Fruit Landmark Positions from Fruit Feature Matches, the actual position of the fruit determined by our Kalman Filter. The projection pi,k of landmark Li in image Ik with estimated camera pose Pk can be calculated as: [Equation (1)] where K is the 3 × 3 camera intrinsic matrix, Rk is the 3 × 3 rotation matrix and Tk is the 3 × 1 translation vector that defines the camera rotation and translation in the world frame; Liu, page 2300, C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, The third attribute is a depth λi,k representing the depth of Li w.r.t. the camera center of Ik, i.e. the z-axis value of the landmark in the camera coordinate frame).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Monocular camera based fruit counting and mapping with semantic data association." IEEE Robotics and Automation Letters 4.3 (2019): 2296-2303, hereinafter, “Liu” as applied to claims 1, 10 and 19 above, and further in view of Chen, Steven W., et al. "Counting apples and oranges with deep learning: A data-driven approach." IEEE Robotics and Automation Letters 2.2 (2017): 781-788, hereinafter, “Chen”.

As per claim 2, Liu discloses the method as set forth in claim 1 wherein the detecting further comprises:
executing, by the computing device, a detection neural network to identify the one or more agricultural objects of interest in the image data (Liu, Abstract, a fruit and tree trunk detection component that uses state-of-the-art convolutional neural networks (CNNs)), and a set of new image data of one or more agricultural objects of interest (Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics).
Liu does not explicitly disclose the following limitations as further recited however Chen discloses 
wherein the detection neural network is trained using prior stored image data in a two or more different types of imaging conditions where different related types of each of one or more agricultural objects of interest have already been identified (Chen, Abstract, A blob detector based on a fully convolutional network extracts candidate regions in the images. A counting algorithm based on a second convolutional network then estimates the number of fruits in each region … We analyze the performance of the pipeline on two distinct data sets of oranges in daylight, and green apples at night, utilizing human generated labels as ground truth).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu to use an expanded set of training data as taught by Chen in order to provide a means to accurately estimates counts across different agricultural / fruit types, varied illumination conditions and occlusion levels (Chen, page 781, I. Introduction).

Regarding claim(s) 11 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.


Claim(s) 4, 8, 9, 13, 17, 18, 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Xu, et al. "Monocular camera based fruit counting and mapping with semantic data association." IEEE Robotics and Automation Letters 4.3 (2019): 2296-2303, hereinafter, “Liu” as applied to claims 1, 10 and 19 above, and further in view of Huang, Yi Hsuan, and Ta Te Lin. "High-throughput image analysis framework for fruit detection, localization and measurement from video streams." 2019 ASABE Annual International Meeting. American Society of Agricultural and Biological Engineers, 2019, “Huang”.

As per claim 4, Liu discloses the method set forth in claim 1 and (Liu, page 2297, III. Fruit Detection with Deep Learning, Our fruit detection component takes in sequence images, and outputs bounding boxes of fruits in each image; Liu, page 2298, IV. Fruit Counting with Landmark Representation, The fruit detections in each image frame are used to construct a fruit count for each tree … Our fruit counting and mapping pipeline thus mainly consists of five parts. The first part performs 2D tracking on fruit centers ... The second part uses these fruit centers and their associations across frames as feature matches) but does not explicitly disclose the following limitations as further recited however Huang discloses wherein the analyzing each of the one or more agricultural objects of interest to determine one or more characteristics further comprises:
calculating, by the computing device, one or more measurements of each of the agricultural objects of interest (Huang, Abstract, technique for fruits detection, localization and measurement; Huang, page 3, Algorithm overview, total fruit count, individual fruit size and 2D spatial distribution map are obtained; Huang, page 5, Fruit tracking, Individual relative fruit sizes were calculated by multiplying the width and height from the YOLO detected bounding boxes).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu to include the calculation of the fruit sizes based on the bounding boxes as taught by Huang in order to provide a means to measure and validate individual fruit traits (Huang, page 2, Introduction).

As per claim 8, Liu discloses the method as set forth in claim 1 and (Liu, page 2298, Figure 2, The two-side double counted fruits are identified by comparing the depth wrt the camera center of every fruit landmark and that of its corresponding tree centroid; Liu, page 2299, A. Tracking in the Image Plane, use a discrete-time  time invariant linear system model ... to approximate the fruit's depth with respect to the camera; Liu, page 2300, C. Avoid Double Counting of Double Tracked Fruits: Re-associate 3D Landmarks with Detections, re-associating every 3D landmark with 2D Faster R-CNN detections ... In addition to the 3D position Xi , we associate four additional attributes to landmark Li . The first attribute is a bounding box ... The third attribute is a depth λi,k representing the depth of Li w.r.t. the camera center of Ik, i.e. the z-axis value of the landmark in the camera coordinate frame; Liu, page 2301, V. Results and Analysis, Our data set was collected using an unmanned ground vehicle (UGV) built by the Australian Centre for Field Robotics (ACFR) at The University of Sydney. It has a 3D LiDAR and GPS/INS which is capable of real-time-kinematic (RTK) correction. In addition, it has a Prosilica GT3300C camera with a Kowa LM8CX lens, which captures the RGB images), but does not explicitly disclose the following limitations as further recited however Huang discloses wherein the sensor device comprises one or more depth imaging devices to obtain depth data with respect to each of the objects of interest, wherein the analyzing each of the one or more agricultural objects of interest is further based on the obtained depth data (Huang, pages 2-3, Introduction, collect images and video streams by RGB-D camera for training the object detector model, develop a fruit tracking algorithm, and to measure and validate individual fruit traits; Huang, page 2, Image and video data collection, The imaging equipment used includes … Intel RealSense D435 depth camera … Both RGB and depth images were collected using the D435 depth camera).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu which uses an algorithm to calculate depth data with respect to the camera and compares the results with a depth imaging device to use the depth imaging device as taught by Huang dependent on platform size and availability (Liu, page 2296, Introduction). 

As per claim 9, Liu discloses the method as set forth in claim 1 and (Liu, Abstract, uses these landmarks to identify double counting scenarios; Liu, page 2297, III. Fruit Detection with Deep Learning, probability threshold is applied and non-maximum suppression is conducted to remove duplicate detections), but does not explicitly disclose the following limitations as further recited however Huang discloses further comprising:
identifying, by the computing device, any outliers in any of the one or more measurements based on one or more stored thresholds; and filtering, by the computing device, any of the identified outliers in any of the one or more measurements (Huang, page 5, Fruit tracking, After detecting the fruits from the preprocessed frame, two criteria were set to filter out the detection false alarm: leaf or non-front side fruits. First, the median distance of the detected fruit’s bounding box should be in the range of the lower bound and upper bound as defined above. Second, the standard deviation of the distance of a detected fruit’s bounding box should be smaller than a threshold such that the object has a smooth circular shape).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Liu to include the filtering of the detected results as taught by Huang in order to only count the objects of interest / fruits that fall within a predetermined size range and are within a predetermined distance from the camera (Huang, page 5, Fruit tracking).

Regarding claim(s) 13 and 22: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 22, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Regarding claim(s) 17 and 26: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8) applies, mutatis mutandis, to the subject-matter of claim(s) 17 and 26, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8.

Regarding claim(s) 18 and 27: 
A corresponding reasoning as given earlier (see rejection of claim(s) 9) applies, mutatis mutandis, to the subject-matter of claim(s) 18 and 27, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668